DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does no teach or suggest the claimed compositions with the claimed components in the specific claimed amounts.  The instant claims recite narrow ranges for the five components and a specific ratio for the additive package.  The closest prior art is Huang et al. (CN 110746174, cited on the IDS).  Huang et al. teaches a substrate comprising 5-66 parts of magnesium oxide, 2 to 15 parts of magnesium sulfate mixed with 2 to 20 parts of water, 10to 90 parts of plant powder and 0.1 to 5 parts of an additive (abstract).  The additive compound can contain citric acid, phosphoric acid or sodium sulfate amongst a list of known additives.  There is no suggestion in the art to arrive at the exact mixture of additive with the claimed ratio and to arrive at the specific ranges claimed for the components of the instant claims.  It would not have been obvious to a person having ordinary skill in the art to have arrived at the claimed specific composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767